Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 1 of 17 PageID# 51



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

JALINSKI ADVISORY GROUP, INC.,                      )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )     Civil Action No. 1:18cv923-TSE-TCB
                                                    )
MCLEAN ASSET MANAGEMENT                             )
CORPORATION,                                        )           JURY TRIAL DEMANDED
                                                    )
       Defendant.                                   )
                                                    )

                                ANSWER AND COUNTERCLAIMS

       Pursuant to Fed. R. Civ. P. 8, Defendant McLean Asset Management Corporation

(“McLean”), by counsel, hereby states as follows for its Answer in response to the Complaint

filed by Plaintiff Jalinski Advisory Group, Inc. (“JAG”):

                                 Nature of Action and Relief Sought1

       1.           McLean admits that JAG purports to allege claims related to alleged trademark

infringement, unfair competition, and trademark dilution, but McLean denies the allegations of

paragraph 1 and denies any wrongdoing.

       2.           McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 2 of the Complaint, and, on that basis, denies them.

       3.           McLean admits that it published a now-removed blog post and e-book but

denies any wrongdoing and denies the remaining allegations of paragraph 3.

       4.           McLean denies the allegations of paragraph 4.

       5.           McLean denies the allegations of paragraph 5.


1
  To the extent JAG intends the headings in its Complaint to constitute allegations, McLean
denies them. The headings in McLean’s Answer do not constitute responses to them.
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 2 of 17 PageID# 52



        6.        McLean denies the allegations of paragraph 6.

                                             The Parties

        7.        McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 7 of the Complaint, and, on that basis, denies them.

        8.        McLean admits it is a corporation organized and existing under the laws of the

Commonwealth of Virginia and has a principal address and place of business at 8200 Greensboro Drive,

Suite 1150, McLean, Virginia 22101 in Fairfax County.

                                     Jurisdiction and Venue

        9.        McLean admits that JAG purports to allege jurisdiction under Section 30 of the

Lanham Act, 15 U.S.C. § 1221; under Sections 1331, 1338(a) and (b) and 1367(a) of the

Judicial Code, 28 U.S.C. §§ 1331, 1338(a) and (b) and 1367(a); under Sections 2201 and 2202

of the Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202; under Va. Code Ann. § 59.1-

92.12 and Va. Code Ann. §§ 59.1-196 to 59.1-207; and the common law of the Commonwealth

of Virginia. McLean denies that JAG has set forth any meritorious claims or that JAG is

entitled to any relief.

        10.       For purposes of this action only, McLean does not contest that this Court has

personal jurisdiction over it, but McLean denies it has committed any acts of infringement,

unfair competition, trademark dilution, or any other wrongdoing in this district or elsewhere.

        11.       McLean admits venue is proper in this judicial district.




                                                  2
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 3 of 17 PageID# 53



                                  Facts Common to All Claims

I.     Jalinski Advisory Group

       A.       JAG’s Brand and Services

       12.      McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 12 of the Complaint, and, on that basis, denies them.

       13.      McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 13 of the Complaint, and, on that basis, denies them.

       14.      McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 14 of the Complaint, and, on that basis, denies them.

       B.       JAG’s Asserted Trademark Rights

       15.      McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 15 of the Complaint, and, on that basis, denies them.

       16.      McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 16 of the Complaint, and, on that basis, denies them.

       17.      McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 17 of the Complaint, and, on that basis, denies them.

       18.      McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 18 of the Complaint, and, on that basis, denies them.

       19.      McLean lacks sufficient information to form a belief as to the truth or falsity of

the allegations in paragraph 19 of the Complaint, and, on that basis, denies them.

II.    Defendant McLean’s Unauthorized Activities

       20.      McLean admits that it renders business management, financial management,

investment management, investment advisory, financial planning, and financial advisory




                                                 3
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 4 of 17 PageID# 54



services to its clients in interstate commerce, but denies the remaining allegations of paragraph

20.

       21.      McLean denies the allegations of paragraph 21.

       22.      McLean denies the allegations of paragraph 22.

       23.      McLean admits that it is not related to or affiliated with JAG, but denies any

wrongdoing and denies the remaining allegations in paragraph 23.

       24.      McLean denies the allegations of paragraph 24.

       25.      McLean denies the allegations of paragraph 25.

       26.      McLean denies the allegations of paragraph 26.

                                     COUNT I
  Trademark Infringement under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1))
                           (JAG’s Class 41 Trademark)

       27.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       28.      McLean denies the allegations of paragraph 28.

       29.      McLean denies the allegations of paragraph 29.

       30.      McLean denies the allegations of paragraph 30.

       31.      McLean denies the allegations of paragraph 31.

                                    COUNT II
  Trademark Infringement under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1))
                              (JAG’s Class 36 Trademarks)

       32.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       33.      McLean denies the allegations of paragraph 33.

       34.      McLean denies the allegations of paragraph 34.




                                                 4
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 5 of 17 PageID# 55



       35.      McLean denies the allegations of paragraph 35.

       36.      McLean denies the allegations of paragraph 36.

                                    COUNT III
  Trademark Infringement under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1))
                               (JAG’s Class 35 Trademark)

       37.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       38.      McLean denies the allegations of paragraph 38.

       39.      McLean denies the allegations of paragraph 39.

       40.      McLean denies the allegations of paragraph 40.

       41.      McLean denies the allegations of paragraph 41.

                                      COUNT IV
  Unfair Competition and False Designation of Origin under Section 43(a) of the Lanham
                 Act (15 U.S.C. § 1125(a)) (JAG’s Class 41 Trademark)

       42.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       43.      McLean denies the allegations of paragraph 43.

       44.      McLean denies the allegations of paragraph 44.

       45.      McLean denies the allegations of paragraph 45.

       46.      McLean denies the allegations of paragraph 46.

       47.      McLean denies the allegations of paragraph 47.

                                      COUNT V
  Unfair Competition and False Designation of Origin under Section 43(a) of the Lanham
                Act (15 U.S.C. § 1125(a)) (JAG’s Class 36 Trademarks)

       48.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.




                                                 5
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 6 of 17 PageID# 56




       49.      McLean denies the allegations of paragraph 49.

       50.      McLean denies the allegations of paragraph 50.

       51.      McLean denies the allegations of paragraph 51.

       52.      McLean denies the allegations of paragraph 52.

       53.      McLean denies the allegations of paragraph 53.

                                     COUNT VI
 Unfair Competition and False Designation of Origin under Section 43(a) of the Lanham
                               Act (15 U.S.C. § 1125(a))
                            (JAG’s Class 35 Trademark)

       54.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       55.      McLean denies the allegations of paragraph 55.

       56.      McLean denies the allegations of paragraph 56.

       57.      McLean denies the allegations of paragraph 57

       58.      McLean denies the allegations of paragraph 58.

       59.      McLean denies the allegations of paragraph 59.

                                     COUNT VII
     Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                            (JAG’s Class 41 Trademark)

       60.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       61.      McLean denies the allegations of paragraph 61.

       62.      McLean denies the allegations of paragraph 62.

       63.      McLean denies the allegations of paragraph 63.

       64.      McLean denies the allegations of paragraph 64.




                                                 6
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 7 of 17 PageID# 57



       65.      McLean denies the allegations of paragraph 65.

                                    COUNT VIII
     Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                            (JAG’s Class 36 Trademarks)

       66.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       67.      McLean denies the allegations of paragraph 67.

       68.      McLean denies the allegations of paragraph 68.

       69.      McLean denies the allegations of paragraph 69.

       70.      McLean denies the allegations of paragraph 70.

       71.      McLean denies the allegations of paragraph 71.

                                     COUNT IX
     Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                            (JAG’s Class 35 Trademark)

       72.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       73.      McLean denies the allegations of paragraph 73.

       74.      McLean denies the allegations of paragraph 74.

       75.      McLean denies the allegations of paragraph 75.

       76.      McLean denies the allegations of paragraph 76.

       77.      McLean denies the allegations of paragraph 77.

                                   COUNT X
              Common Law Trademark Infringement and Unfair Competition

       78.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       79.      McLean denies the allegations of paragraph 79.



                                                 7
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 8 of 17 PageID# 58




       80.      McLean denies the allegations of paragraph 80.

       81.      McLean denies the allegations of paragraph 81

       82.      McLean denies the allegations of paragraph 82.

       83.      McLean denies the allegations of paragraph 83.

                                       COUNT XI
         Fraudulent Acts or Practices under Va. Code Ann. §§ 59.1-196 to 59.1-207

       84.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

       85.      McLean denies the allegations of paragraph 85.

       86.      McLean denies the allegations of paragraph 86.

       87.      McLean denies the allegations of paragraph 87.

       88.      McLean denies the allegations of paragraph 88.

       89.      McLean denies the allegations of paragraph 89.

                                     COUNT XII
                 Trademark Infringement under Va. Code Ann. § 59.1-92.12

       90.      McLean repeats and incorporates herein by reference each of its foregoing

response to each of the foregoing allegations.

         91.    McLean denies the allegations of paragraph 91.

         92.    McLean denies the allegations of paragraph 92.

         93.    McLean denies the allegations of paragraph 93.

         94.    McLean denies the allegations of paragraph 94.

         95.    McLean denies the allegations of paragraph 95.

                                          Jury Demand

       McLean admits that JAG has demanded a jury trial.



                                                 8
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 9 of 17 PageID# 59



                                           Relief Sought

       McLean denies that JAG is entitled to any of the relief requested in the Complaint or any

relief whatsoever.      McLean denies all allegations in the Complaint that have not been

specifically admitted above.     McLean denies it infringes or has infringed any valid and

enforceable trademark, denies it has committed or is committing acts of unfair competition and

trademark dilution, and denies any wrongdoing whatsoever.

                                  ADDITIONAL DEFENSES

       McLean asserts the following additional defenses to the Complaint. In doing so, McLean

does not assume any burden of proof of any issue that is JAG’s burden as a matter of law.

McLean also reserves the right to amend or supplement these defenses as additional facts

become known.

        First Defense: Failure to State a Claim Upon Which Relief Can Be Granted

       The Complaint fails to allege sufficient facts to state a cause of action upon which any

relief can be granted

                                     Second Defense: Laches

       Plaintiff’s claims are barred by the doctrine of laches.

                                    Third Defense: Fair Use

       Plaintiff’s claims are barred by the doctrine of fair use.

                                  Reservation of Additional Defenses

       McLean reserves the right to assert additional defenses in the event that discovery or

other analysis indicates that additional defenses are appropriate.




                                                 9
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 10 of 17 PageID# 60



                                         COUNTERCLAIMS

         Pursuant to Fed. R. Civ. P. 13, Defendant and Counterclaim-Plaintiff McLean Asset

 Management Group (“McLean”) alleges the following against Plaintiff and Counterclaim-

 Defendant Jalinski Advisory Group, Inc. (“JAG”):

                                               PARTIES

         1.      McLean is a corporation organized and existing under the laws of the Commonwealth of

 Virginia, having a principal address and place of business at 8200 Greensboro Drive, Suite 1150, McLean,

 Virginia 22101 in Fairfax County, Virginia.

         2.      JAG is a corporation organized and existing under the laws of the State of New

 Jersey with a principal place of business at 1400 Hooper Avenue, Suite 210, Toms River, New

 Jersey 08753.

                                   JURISDICTION AND VENUE

         3.      Subject to the affirmative defenses and denials set forth above, this Court has

 subject matter jurisdiction over these Counterclaims pursuant 28 U.S.C. §§ 2201, 2202, 1367.

         4.      JAG has submitted to the personal jurisdiction of this Court by, without

 limitation, bringing the present action alleging trademark infringement, trademark dilution, and

 unfair competition.

         5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), (c).

                                                FACTS

         6.      On July 26, 2018, JAG filed a trademark infringement action against McLean

 involving McLean’s purported unlawful use of JAG’s trademarks The Financial Quarterback and

 Financial Quarterback in a 2016 blog post and e-book entitled “Your Financial Advisor is Your




                                                   10
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 11 of 17 PageID# 61



 Financial Quarterback” and in which McLean compares the skills of various NFL quarterbacks

 to the skills possessed by McLean’s team of financial advisors.

        7.     JAG served McLean on August 23, 2018, making McLean’s responsive pleadings

 due on September 13, 2018.

        8.     Once McLean became of aware of the purportedly offending material, McLean

 principal Wade Pfau negotiated a settlement with JAG principal Josh Jalinski.

        9.     Without admitting any liability or wrongdoing, McLean agreed to remove the

 blog post and e-book and to no longer use either, and, in exchange, JAG agreed to dismiss the

 lawsuit. See Exhibit A.

        10.    The agreement, reached on August 30, 2018, was memorialized by the parties on

 August 31, 2018, with the understanding that the settlement would be set forth in a written

 document, the first draft of which would be prepared by JAG. See Exhibit A.

        11.    As of August 31, 2018, the purportedly offending blog post and e-book were

 removed from McLean’s website.

        12.    As of September 11, 2018, the lawsuit had not been dismissed, so McLean

 engaged counsel and sought a brief two-week extension of its September 13, 2018 responsive

 pleadings deadline. (Dkt. No. 7.)

        13.    JAG did not object to the short extension of McLean’s responsive pleadings

 deadline, confirmed that the terms of the agreement (“[McLean’s] agreement to cease all use of

 the mark in exchange for dismissal of this matter”) were acceptable, and confirmed that counsel

 for JAG was in the process of drafting the written document reflecting the parties’ agreement.

 See Exhibit B.




                                                11
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 12 of 17 PageID# 62



        14.      On September 11, 2018, this Court granted the unopposed motion for an

 extension of time and extended McLean’s responsive pleading deadline to September 27, 2018.

 (Dkt. No. 8.)

        15.      On September 18, 2018, counsel for McLean inquired of counsel for JAG

 regarding the status of the settlement papers, which were supposedly in draft as of September 11.

 See Exhibit B.

        16.      Counsel for JAG informed counsel for McLean that he would be unable to

 prepare the written document in time for filing by McLean’s September 27 responsive pleading

 deadline, but did not object to another extension because “[t]here is really no time pressure here

 since our clients have agreed to a simple settlement.” Exhibit B.

        17.      Despite having confirmed the existence of a “simple settlement,” counsel for JAG

 represented he was “tied up” and would be unable to draft the papers until “next week.”

        18.      In light of McLean’s approaching September 27 responsive pleading deadline, on

 September 20, 2018, McLean filed another consent motion seeking additional time to file its

 responsive pleadings. (Dkt. No. 9.)

        19.      On September 21, 2018, the Court granted McLean’s request in part, authorizing

 McLean until October 15, 2018 to file responsive pleadings. (Dkt. No. 10.)

        20.      Now, JAG seeks to back out of the deal it already made and refuses to provide the

 written document that encompasses the terms that the parties already agreed to, as confirmed in

 writing on multiple occasions.

        21.      Despite having agreed to a settlement with McLean and exchanging multiple

 written communications confirming the agreement, JAG now claims it will not settle. See

 Exhibit C.




                                                12
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 13 of 17 PageID# 63



                    COUNTERCLAIM ONE: BREACH OF CONTRACT

        1.      Counterclaim-Plaintiff McLean repeats and re-alleges the allegations of the

 preceding paragraphs of these Counterclaims as if fully set forth herein.

        2.      McLean and JAG had a valid and enforceable agreement wherein: (a) McLean

 agreed to remove the “Your Financial Advisor is your Financial Quarterback” blog post and the

 e-book in which it appeared, and cease all use of them; and (b) in exchange, JAG agreed to

 dismiss the lawsuit with prejudice.

        3.      McLean has performed its obligations under the agreement.

        4.      JAG has breached the agreement by failing to provide the written document

 memorializing the agreement and failing to dismiss the Complaint.

        5.      McLean has suffered and will continue to suffer damages in an amount to be

 determined at trial as a result of JAG’s breach of the agreement, including, but not limited to,

 incurring attorneys’ fees, costs, and expenses to defend a baseless lawsuit.

        6.      McLean is also entitled to specific performance of the agreement.

          COUNTERCLAIM TWO: DECLARATION OF NON-INFRINGEMENT

        7.      Counterclaim-Plaintiff McLean repeats and re-alleges the allegations of the

 preceding paragraphs of these Counterclaims as if fully set forth herein.

        8.      JAG has sued McLean in the present action alleging trademark infringement of

 JAG’s Class 41, 36, and 35 trademarks under 15 U.S.C. § 1114(1), Va. Code § 59.1-92.12, and

 the common law. Thus, an immediate, real, and justiciable controversy exists between McLean

 and JAG with respect to the alleged infringement of JAG’s trademarks.

        9.      Counterclaim-Plaintiff McLean is not infringing and has not infringed in any way

 any valid and enforceable trademark of Counterclaim-Defendant JAG.




                                                 13
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 14 of 17 PageID# 64



        10.     Counterclaim-Plaintiff McLean is entitled to declaratory judgment that its use of

 Financial Quarterback is not infringing, has not infringed, and is not liable for infringing any

 allegedly valid and enforceable trademark owned by JAG.

     COUNTERCLAIM THREE: DECLARATION OF NO UNFAIR COMPETITION,
        FALSE DESIGNATION OF ORIGIN, OR FRAUDULENT PRACTICE

        11.     Counterclaim-Plaintiff McLean repeats and re-alleges the allegations of the

 preceding paragraphs of these Counterclaims as if fully set forth herein.

        12.     JAG has sued McLean in the present action alleging unfair competition and false

 designation of origin under 15 U.S.C. § 1125(a) and the common law and fraudulent practices in

 violation of Va. Code § 59.1-196 et seq. Thus, an immediate, real, and justiciable controversy

 exists between McLean and JAG with respect to the allegations of unfair competition, false

 designation of origin, and fraudulent practices.

        13.     Counterclaim-Plaintiff McLean’s use of Financial Quarterback has not unfairly

 competed with JAG and does not constitute a false designation of origin or a fraudulent practice.

        14.     Counterclaim-Plaintiff McLean is entitled to declaratory judgment that its use of

 Financial Quarterback does not unfairly compete with JAG or constitute a false designation of

 origin or fraudulent practice.

     COUNTERCLAIM FOUR: DECLARATION OF NO TRADEMARK DILUTION

        15.     Counterclaim-Plaintiff McLean repeats and re-alleges the allegations of the

 preceding paragraphs of these Counterclaims as if fully set forth herein.

        16.     JAG has sued McLean in the present action alleging trademark dilution under 15

 U.S.C. § 1125(c). Thus, an immediate, real, and justiciable controversy exists between McLean

 and JAG with respect to the allegations of trademark dilution.




                                                    14
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 15 of 17 PageID# 65



         17.     Counterclaim-Plaintiff McLean’s use of Financial Quarterback has not diluted a

 valid and enforceable mark of JAG and does not constitute trademark dilution.

         18.     Counterclaim-Plaintiff McLean is entitled to declaratory judgment that its use of

 Financial Quarterback does not constitute trademark dilution.

                                           JURY DEMAND

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, McLean demands a trial by

 jury on all issues properly triable to a jury

                                       PRAYER FOR RELIEF

         Wherefore, McLean respectfully requests the following relief:

         A.      Enter judgment in favor of McLean and against JAG on JAG’s Complaint and

 dismiss the Complain with prejudice;

         B.      Enter judgment in favor of McLean and against JAG on McLean’s Counterclaims

 and award McLean compensatory damages in an amount to be determined at trial;

         C.      Find and declare that McLean has not infringed any valid and enforceable

 trademark owned by JAG;

         D.      Find and declare that any valid trademarks held by JAG are unenforceable against

 McLean;

         E.      Find and declare that McLean has not engaged in false designation of origin of

 any mark owned by JAG;

         F.      Find and declare that McLean has not engaged in any unfair competition against

 JAG;

         G.      Find and declare that McLean has not engaged in any fraudulent practices under

 Virginia law against JAG;




                                                 15
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 16 of 17 PageID# 66



        H.     Find and declare that McLean has not engaged in any trademark dilution of any

 valid and enforceable mark owned by JAG;

        I.     Order specific performance of the agreement, specifically, dismissal of the

 Complaint with prejudice;

        J.     Award McLean its costs, expenses, and attorneys’ fees pursuant to 28 U.S.C.

 § 1927 and/or Fed. R. Civ. P. 11;

        K.     Award McLean post-judgment interest at the legal rate; and,

        L.     Award McLean any other relief as the Court deems proper.


 Dated: October 11, 2018                     Respectfully submitted,

                                             MCLEAN ASSET MANAGEMENT
                                             CORPORATION

                                             /s/ Robert A. Angle
                                             Robert A. Angle (VSB No. 37691)
                                              robert.angle@troutman.com
                                             Laura Anne Kuykendall (VSB No. 82318)
                                               la.kuykendall@troutman.com
                                             TROUTMAN SANDERS LLP
                                             1001 Haxall Point
                                             Richmond, Virginia 23219
                                             Telephone: (804) 697-1200
                                             Facsimile: (804) 697-1339

                                             Counsel for Defendant
                                             McLean Asset Management Corporation




                                               16
Case 1:18-cv-00923-TSE-TCB Document 16 Filed 10/11/18 Page 17 of 17 PageID# 67



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of October, 2018, I electronically filed the foregoing

 pleading with the Clerk of the Court using the CM/ECF System, which will then send a

 notification of such filing (NEF) to the following:


                Martha Ann Weis
                Goodman Allen Donnelly PLLC (Glen Allen)
                4501 Highwoods Pkwy, Suite 210
                Glen Allen, VA 23060
                Telephone: (804) 565-5957
                Fax: (804) 346-5954
                mweis@goodmanallen.com

        Counsel for Plaintiff Jalinski Advisory Group, Inc.




                                               /s/ Robert A. Anle
                                               Robert A. Angle (VSB No. 37691)
                                                robert.angle@troutman.com
                                               Laura Anne Kuykendall (VSB No. 82318)
                                                 la.kuykendall@troutman.com
                                               TROUTMAN SANDERS LLP
                                               1001 Haxall Point
                                               Richmond, Virginia 23219
                                               Telephone: (804) 697-1200
                                               Facsimile: (804) 697-1339

                                               Counsel for Defendant
                                               McLean Asset Management Corporation




                                                 17
